Citation Nr: 1417873	
Decision Date: 04/22/14    Archive Date: 05/02/14	

DOCKET NO.  09-26 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic skin disorder, claimed as suppurative hydradenitis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to Type II diabetes mellitus.

4.  Entitlement to service connection for a chronic low back disorder, claimed as muscle spasms of the lower back.

5.  Entitlement to service connection for a ventral hernia.

6.  Entitlement to service connection for an unspecified foot disorder.

7.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1968.  Pertinent evidence of record is to the effect that, at no time during the Veteran's period of active military service did he serve in the Republic of Vietnam.  Nor is it otherwise alleged.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2008 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a rating decision of August 2006, the RO denied entitlement to service connection for a chronic skin disorder, including hydradenitis suppurativa.  The Veteran voiced no disagreement with that determination, which has now become final.  Since the time of the August 2006 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence neither new nor material, and the current appeal ensued.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the disabilities at issue, as well as the current severity of the Veteran's service-connected migraine headaches.

In that regard, a review of the Veteran's claims folder shows that the Veteran's service separation examination is not currently of record.  What is unclear at this time is whether the Veteran did, in fact, undergo a physical examination prior to his separation from service.  Similarly unclear is whether the appropriate steps have been taken to procure that separation examination, should such examination, in fact, have taken place.  Under the circumstances, an additional attempt will be made to procure the Veteran's service separation examination prior to a final adjudication of his claims for service connection.

Turning to the issue of service connection for an acquired psychiatric disorder, including posttraumatic stress disorder, the Board notes that service treatment records are negative for any such psychiatric disability.  Nonetheless, since the time of the Veteran's discharge from service, he has received rather extensive treatment for various psychiatric problems, including a depressive disorder and anxiety disorder.  While at the time of the filing of his initial claim, the Veteran reported as his stressor various "training films" portraying the effects of nuclear weapons, not until the time of a videoconference hearing in March 2011 did the Veteran make mention of an additional inservice stressor, specifically, an associate who, in August 1986, during basic training, committed suicide by hanging himself.  Significantly, to date, no attempt has been made to verify this additional stressor.  

As regards the Veteran's claim for an increased rating for service-connected migraine headaches, the Board notes that, during the course of VA outpatient treatment in July 2009, the Veteran complained of migraine headaches which were mild, and which occurred approximately one to two times per week.  Significantly, according to the Veteran, those headaches were resolved with medication.  However, on subsequent VA examination in October 2009 (only three months later) the Veteran complained of debilitating migraine headaches which were present once a month, but which had diminished since starting chronic narcotic medication for other disabilities.  According to the examiner, the increased frequency of the Veteran's milder headaches was likely related to the overuse of chronic opioid medication, and represented a "separate headache disorder."  Nonetheless, in the opinion of the examiner, the Veteran was likely "debilitated" two to three days per month as a result of his migraine headache disorder.  

The Board observes that, during the course of VA outpatient treatment in February 2010, it was once again noted that the Veteran was suffering from chronic migraine headaches.  However, it was additionally once again noted that the Veteran's chronic analgesic use was most likely contributing to his headaches.  Significantly, and as noted above, the Veteran last underwent a VA examination for the purpose of determining the severity of his service-connected migraine headaches in October 2009, at this point, almost 4 1/2 years ago.  Under the circumstances, and given the ambiguity surrounding the frequency and severity of the Veteran's service-connected migraine headaches, the Board is of the opinion that a more contemporaneous VA examination should be undertaken prior to a final adjudication of the Veteran's claim for an increased rating.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Finally, on various occasions during the course of the current appeal, it has been noted that the Veteran is currently in receipt of SSDI, which is to say, Social Security disability benefits.  However, the Social Security Administration records supporting the award of those benefits are not at this time a part of the Veteran's claims folder.  In that regard, where (as in this case), VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and such evidence is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, in light of the aforementioned, the case is REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO should contact the Social Security Administration, with a request that they provide a copy of the decision concerning the Veteran's claim for Social Security disability benefits.  Any medical records utilized in the award of Social Security benefits should likewise be requested.  Once obtained, all such information should be made a part of the Veteran's claims folder.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2012, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to secure such records should be documented in the claims file.  If the AMC/RO cannot obtain such records, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The AMC/RO should then contact the Veteran, with a request that he provide the full name and address for the United States Air Force base/military facility where he reportedly underwent basic training and witnessed the death by hanging of a fellow service colleague in August 1966.  In addition, the Veteran should be requested to provide a detailed description of events, such as identifying information concerning the individual involved, including his name, rank, unit of assignment, and any other identifying details.  The Veteran should be advised that this information is vitally necessary in order to obtain supporting evidence, and that he must be as specific as possible, because without such detailed information, an adequate search for verifying data cannot be conducted.

4.  Following receipt of the aforementioned information, the AMC/RO should review the file, and prepare a summary of the Veteran's claimed stressors.  Should it be determined that such stressors are, in fact, verifiable, this summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) in order that they might provide any information which could corroborate the Veteran's alleged stressors.  

5.  Following the above, the AMC/RO should make a specific determination based upon the complete record with respect to whether the Veteran was exposed to a stressor or stressors in service, and, if so, the nature of the specific stressor or stressors.  Should the AMC/RO determine that the record establishes the existence of a stressor or stressors, the AMC/RO should specify which stressor or stressors in service it has determined are established by the record.  In reaching that determination, the AMC/RO should address any credibility questions raised by the evidence.

6.  The Veteran should then be examined to determine the current severity of his service-connected migraine headaches, as well as the nature and etiology of any claimed psychiatric disability.  If and only if the AMC/RO is able to verify an inservice stressor or stressors, arrangements should be made for the Veteran to be examined by a VA psychiatrist or psychologist.  The AMC/RO should specify for the examining psychiatrist or psychologist the stressor or stressors which it has determined are established by the record, and the examining psychiatrist or psychologist must be instructed that only those events may be considered for the purpose of determining whether exposure to a stressor in service has resulted in current psychiatric symptoms, and whether the diagnostic criteria to support a diagnosis of posttraumatic stress disorder have been satisfied.  The examination report should reflect a review of pertinent material in the claims folder.  Moreover, the psychiatric examiner should integrate the previous psychiatric findings and diagnoses with the current findings to obtain an accurate picture of the nature of the Veteran's psychiatric status.  Finally, the examiner should comment explicitly on whether there is a link between any verified inservice stressor or stressors and any current diagnosis of posttraumatic stress disorder.  

As regards the Veteran's claimed migraine headache disorder, the examiner shall offer an opinion regarding the current severity of the Veteran's service-connected migraine headache disorder and whether that migraine headache disorder is most accurately represented by characteristic prostrating attacks averaging one in two months over the past several months, as opposed to characteristic prostrating attacks occurring on an average once a month over the last several months, or very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

A complete rationale should be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.

7.  The AMC/RO should then readjudicate the Veteran's claims for service connection, as well as his claim for an increased rating for service-connected migraine headaches.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of Statements of the Case (SOC) in July 2009 and April 2010.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	REBECCA FEINBERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



